 JENKINS INDEX CORP.457Jenkins Index Corporation,,a Division of UniversalPaper Goods Company,Inc., Single Employers;or in the alternative Universal Paper GoodsCompany,Inc., a subsidiaryof OPCHoldings,Inc., successor with.liability to Jenkins IndexCorporationandSouthern California PrintingSpecialties and Paper Products Union, Local388, affiliated-with the International Printingand- Graphic Communications Union.Case 21-CA-219943March 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 11 July 1986 Administrative Law JudgeJames M. Kennedy issued the attached supplemen-tal decision.' The Respondent filed exceptions anda supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.'The Board has considered the supplemental deci-sion and the record in light of the exceptions andbrief and has decided to affirm the judge's rulings,findings, 2 and conclusions, 3 and to adopt the rec-ommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, JenkinsIndex Corporation, a Division of Universal PaperGoods Company, Inc., Single Employers or, in thealternative Universal Paper Goods Company, Inc.,1The Board's Decision and Order is reported at 273 NLRB 736(1984).2 The Respondent,Jenkins Index Corporation,has excepted to some ofthe judge's credibility findings. The Board's established policy is not tooverrulean administrative law judge'scredibilityresolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Product.%91NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record andfind no basis for reversing the findings.a The Respondent has excepted to the judge's awarding Celedon Ar-menta backpay for the period from 19 July through 1 November 1984. Itappears from the record that during this period Armenta may have re-ceived vocational rehabilitation disability payments,and it is clear that apermanent disability award was made by the State of California on 2 No-vember 1984, the last day of the backpay period. With regard to this ex-ception,the Respondent's sole contention is its conclusionary claim thatthe backpay period shouldend on19 July 1984 rather than the 2 Novem-ber 1984 date set forth in the backpay specification and accepted by thejudge.We find no basis in the record to establish that the backpay periodshould end on any date prior to the date of the permanent disabilityaward.Moreover,we note that the Respondent has made no claim, andthe record does not indicate, that the vocational rehabilitation disabilitypayments constitute payment for wages lost by a claimant during thebackpay period and thus are deductible from the gross backpay amount.SeeCanova Moving Co.,261 NLRB 639 (1982), enfd. 708 F 2d 1498 (9thCir. 1983).a subsidiary of OPC Holdings, Inc., Successor withliability to Jenkins Index Corporation, Montebello,California, its officers, agents, successors, and as-signs, shalltake the action set forth in the Order.WilliamJ.McCauley, Esq.,for theGeneralCounsel.Norman"Jones,of San Simeon,California,for the Re-spondent.SUPPLEMENTAL' DECISIONJAMES M. KENNEDY, Administrative Law Judge. Thiscase was tried before me at Los Angeles, California, onJune 11, 1986, pursuant, to a backpay specification andnotice of hearing issued by the Acting Regional Directorfor Region 21 of the National Labor Relations Board, onbehalf of the Board, on February 19, 1986. The Board'soriginal order was entered on December 14, 1984, and isreported at 273 NLRB 736. Thereafter, the entities col-lectively described herein as Respondent entered into astipulation providing for the issuance of a backpay speci-fication prior to obtaining court enforcement of the origi-nal Board Order. That stipulation was approved by theBoard on December 19, 1985.Among other things, the Board's original Order re-quired Respondent to make whole three employees pur-suant to its quarterly formula as set forth in F.W. Wool-worth Co.,90 NLRB 289 (1950), together with interestthereon. The initial complaint was directed against "Jen-kins Index Company" and the Board's original order di-rected "Jenkins Index Company .. - ., its officers,agents,successors,and 'assigns" to comply with the Order. Inthe backpay specification, the ActingRegionalDirectorasserted, and Respondent admits, that at the time theunfair labor practices were committed (February 17,1983), Jenkins Index was a wholly owned division ofUniversal Paper Goods Company, Inc. The Acting Re-gional Director further asserted that as a result of a cor-porate transformation occurring after the commission oftheunfair labor practices, Jenkinswas completelymerged into Universal and ceased operating as a divisionof Universal; he also asserts that Universal, in turn, is asubsidiary of OPC Holdings, Inc., a holding company.Respondent admits that as ' of July 1984 Jenkins had beencompletely merged into Respondent Universal and hadceased operating as one of its divisions. Respondent fur-ther' admits that Universalis a successorfor the purposeof remedying Jenkins' unfair labor practices.The General Counsel has waived its right to file abrief;Respondent has filed a short brief challenging thecredibility of one claimant. It has been carefully consid-ered.The EvidenceAt the outset of the hearing the General Counsel andRespondent entered into a stipulation with respect totwo of the three individuals entitled to backpay. After amodification which appears in Appendix A, the partiesagreed that Ambrosio Contreras is entitled to net back-pay of $19,367.92. In addition, they agreed that MichaelNegrete is entitled to net backpay of $16,254.92. Accord-283 NLRB No. 67 458DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDingly, a' supplemental order will be entered liquidatingbackpay in those, amounts, for those two individuals.The third individual is Celedon Armenta. The GeneralCounsel has set forth Armenta's backpay periodas begin-ning on February 10, 1983, when he was discharged, andending on November 2, 1984, the date on which he wasgranted a disability insurance award.' The Respondentseeks to reduce backpay byassertingthatArmenta wasdisabled and unable to return to work as of November 2,1984. The evidence shows that Armenta actually sufferedhis industrial injury in 1981, more than a year before hisunlawful discharge. It further shows that he had surgeryin 1982 and returned to work on full duty in August ofthat year.Armenta testified he worked continuouslyfrom that date until he was unlawfully discharged onFebruary 10, 1983. He says from that time on he wasfully capable of performing all aspects of his job, thoseof a maintenance mechanic, and aslate as1985 when heactually 'returned to work for a short period he contin-ued to be able to perform those duties. Respondent hasoffered no contrary evidence.I conclude that although Armenia suffered an industri-al accident in 1981 and although he had surgery in 1982,the injury was corrected and that at all times he was ableto perform his job and could have done so from the timehe was discharged until the end of the backpay period asalleged.Respondent also challenges the validity of those fig-ures in Appendix A relating to Armenta which showthat he had no interimearningsduring the entire year of1984. Armenta testified he was not employed during thattime and his only income was approximately $4200 fromsome rental property which he and his family own. Theparties are in agreement that the rental income wouldnot be considered interim earnings as the property wasgenerating income before the discrimination. Respondentsubpoenaed certain of Armenta's bank records in aneffort to establish that he had received additional incomefrom. employment and from other sources. It is true thatduring this period Armenta's checking and savings ac-counts show substantial deposits. Nonetheless, Respond-ent was unable to show that these deposits came- fromemployment. Armenta stated that some of the moneysdeposited were given him by his three adult sons, one ofwhom works for an aerospace manufacturer and who'Armenta has not challenged the propriety of this event as ending thebackpay penod.earns a salary of - approximately $45,000; another, ofwhom works for'the corporate office of a fast-food chainand who earns between $35;000 and $40,000; and a thirdwho is in the military service. He testified that thesethree have told him that they did not want himspendinghis own money or depleting the family estate as theyexpect it to be part of their inheritance. Accordingly,Armenta says, he had acceptedtheir- assistance.Their as-sistanceappears inboth savings and checking deposits.In addition, he says, before his unlawful discharge hiswife had approximately $15,000 in cash which she keptin a safety deposit box. He says his wife, who handlesthe family finances, on various occasions during thebackpay period, withdrew certain sums from the safetydeposit box. She placed them either in the savings ac-count for short periods or into short-term certificates ofdepositwhich were frequently "rolled over." He saysthe deposits shown in the savings account appear to besubstantialbut, in reality, amount only to the samemoney being deposited several times. Although available,Respondent offered no bank records in evidence. As Re-spondent was unable to demonstrateanyother source ofthese deposits, I conclude that it has failed tomeet itsburden of proving that Armenta had interim earnings in1984.In conclusion - I find that the backpay specificationwith respect to Celedon Armenta is correct and that heis entitled to net backpay totaling $39,244.02 According-ly, I issue the following recommended supplementalORDERBased on the foregoing findings of fact and conclu-sions of law it is ordered that the Respondent, JenkinsIndex Corporation, a Division of Universal Paper GoodsCompany, Inc., Single Employers; or, in the alternativeUniversal Paper Goods Company, Inc., a subsidiary" ofOPC Holdings, Inc.; Successor with Liability 'to JenkinsIndex Corporation, Montebello, California, shall pay thefollowing named employees net backpay in the amountsset forth opposite their names, together with interest asrequired by the Board underFlorida Steel Corp.,,231NLRB 651 (1977), andIsis Plumbing Co.,138 NLRB 716(1962):Celedon Armenta'$39,244.02Ambrosio Contreras19,367.92Michael Negrete16,254.92